DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As best understood, the claim is for a process of using an a single assembly of nut, bolt, housing as disclosed and the limitation is for a step in that process of using including threading the nut onto the bolt with some, or possibly no relative rotation or axial displacement of the bolt relative to the housing.   It is not clear if or how recitation of some other broadly-recited other assembly (one having a relatively a greater but unspecified amount of axial or rotational movement of the bolt relative to the housing during threading of the nut) that is not used or otherwise required as part of the claimed process of using clearly further defines the claimed process of using.
As regards claim 21, recitation of “the different thread forms” lacks clear antecedent basis wherein it’s not clear what previously-recited structures are referred to.
Clarification and/or correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 5, 9, 10, 12, 13, 16-18, 20, 21, 23-26, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 9,568,037 to Staniszewski.
Staniszewski ‘037 teaches limitations for a “threaded installation” – as shown in Fig 3 for example, “the threaded installation comprising: a nut” – 20, “a bolt” – 14, “and a housing, the housing including a threaded hole” – although reference discloses 10 is by example a gear, it would have been obvious to provide the same arrangement to a ‘housing’ having a threaded hole as disclosed with respect to 10 in order to provide mounting of a shaft with the housing as otherwise disclosed, “a first threaded connection, wherein the bolt is threadably coupled with the nut” – as shown, “and a second threaded connection, wherein the bolt is threadably coupled with the threaded hole” – as shown, “wherein the first threaded connection is characterized by a first flank angle, 02A, of threads of the bolt or threads of the nut” – the buttress thread of the bolt is shown to be asymmetric with the one flank having a relatively small angle relative to the longitudinal axis (approximately 20 degrees as illustrated), “wherein the second threaded connection is characterized by a second flank angle, 03B, of threads of the bolt or threads of the housing” – the symmetric thread of the housing (disclosed with respect to ‘10’) is described as having a 60 degree ‘included angle’, i.e., wherein each ‘flank angle’ is 60 degrees relative to the longitudinal axis and wherein that angle is less than the angle of the buttress thread of the first threaded connection as pointed out above, “and wherein 02A and 03B satisfy the following equation:  
    PNG
    media_image1.png
    23
    113
    media_image1.png
    Greyscale
”  - as shown wherein one of ordinary skill in the art would recognize the relative size of the flank angles as identified above have cosines which satisfy the equation where that equation essentially requires a flank angle of the connection between nut and bolt is larger than a flank angle of the connection between the bolt and housing.  For example cosine 20 divided by cosine 60 – 1.88 which is > 1.  It’s noted that present limitations for ‘flank angles’ are broad since the geometry of where/how the angle is measured is not clearly defined in the claim (or written specification).  
Although the reference does not explicitly disclose the angle of thread flank 19 relative to the longitudinal axis, one of ordinary skill in the art would have found it obvious if not inherent to provide flank 19 with angle substantially less than 60 degrees, and generally as illustrated in order to provide/optimize the disclosed functionality. 
As regards claim 2, reference teaches further limitation of “the bolt is threadably coupled with the nut and the housing via asymmetrical threads” – as shown.
As regards claim 4, reference teaches further limitation of “the bolt is threadably coupled with the nut at the first threaded connection via buttress threads, and wherein the bolt is threadably coupled with the housing at the second threaded connection via buttress threads” – as shown. 
As regards claim 5, reference teaches further limitation of “the buttress threads include a load bearing flank” – either one of the  bolt flanks, “and a non-load bearing flank” – the other flank, “and wherein the first threaded connection is loaded on the load bearing flanks and the second threaded connection is loaded on the non-load bearing flanks” – in view of the written description, one of ordinary skill in the art would recognize both flanks of the prior art bolt 14 become loaded (in positioning as shown in Fig 6), thereby anticipating broadly-recited limitation.
As regards claim 9, although reference describes the included angle with respect to threads of part 10, the reference does not explicitly describe the angle for the thread flank 19, i.e., doesn’t explicitly teach all geometry regarding limitation requiring “wherein k2 ranges from 1.05 to 11”.  However, in view of the illustrated low slope of 19 relative to the longitudinal axis (approximately 20 degrees) and its explicitly-disclosed functionality, one of ordinary skill in the art would have found it obvious if not inherent to teachings of the reference to provide thread flank at 19 with a small angle such as 20 degrees to optimize the disclosed functionality and in that way, one of ordinary skill in the art would recognize teachings of the reference anticipate and/or make obvious broad terms of the limitation. 
As regards claim 10, reference teaches further limitation of “02A ranges from 0 degrees to 30 degrees” – obvious if not inherent to teachings of the reference as discussed herein above, “and wherein 03B ranges from 30 degrees to 80 degrees” – in equivalent terms, it is disclosed as being 60 degrees relative to the longitudinal axis.
As regards claim 12, reference teaches further limitation of “the bolt comprises a bearing surface” – the thread flanks are shown and described to bear load in the disclosed assembly during use as intended.  Alternatively, its internal surface is disclosed to bear against shaft 12. 
As regards claim 13, reference teaches further limitation of “a bearing element coupled with the bolt, the bearing element having a bearing surface” – either of shaft 12 or nut 20 anticipate broad limitation.  
As regards claim 14, reference teaches further limitation of “the housing is a bearing housing” – Although reference discloses 10 is by example a gear, it would have been obvious to provide the same arrangement to a ‘bearing housing’ having a threaded hole as disclosed with respect to 10 in order to provide mounting of a shaft with the housing as otherwise disclosed noting that broad limitation does not define any particular structure of a ‘bearing housing’ that might be relied on to patentably distinguish from a housing having a threaded hole as otherwise disclosed with respect to 10 and intended for carrying or being a bearing of some sort.
As regards claim 17, reference teaches and/or makes obvious all limitations for a “method of maintaining a position of a bolt within a threaded installation” – as shown and described, “the method comprising: threadably coupling a bolt with a threaded hole of a housing” – as addressed in greater detail herein above, “threadably coupling a nut with the bolt” – as shown, “forming a threaded installation; wherein threaded connection between the nut and the bolt is characterized by a first flank angle, 02A, of threads of the bolt or threads of the nut, wherein threaded connection between the bolt and the housing is characterized by a second flank angle, 03B, of threads of the bolt or threads of the housing, and wherein 02A and 03B satisfy the following equation:  
    PNG
    media_image1.png
    23
    113
    media_image1.png
    Greyscale
  “ – as shown, described and otherwise addressed herein above. 
As regards claim 18, reference teaches further limitation of “during threading of the nut onto the bolt, rotational and axial displacement of the bolt, relative to the housing, is reduced relative to a theoretical rotational and axial displacement of a bolt in an otherwise identical threaded installation where 02A and 03B do not satisfy the following equation: 
    PNG
    media_image2.png
    23
    113
    media_image2.png
    Greyscale
  “ – As best understood,  inasmuch as reference discloses holding bolt from rotation and threading the nut, reference discloses zero rotation or axial movement of the bolt relative to the housing which is inherently less than any rotation of an unclaimed bolt/nut/housing connection having a bolt/nut connection with a flank angle greater than a flank angle of its bolt/housing connection which may have rotation or axial movement.   
As regards claim 20, reference teaches further limitation of “the threaded connections between the bolt and the nut and between the bolt and the housing have the same asymmetrical thread form” – inasmuch as the asymmetric thread form of the bolt is in common between both connections of the prior art, reference anticipates broad limitation.  
As regards claim 21, reference teaches further limitation of “the threaded connections between the bolt and the nut and between the bolt and the housing have the different thread forms” – as best understood, the reference disclosure of different thread forms between that of the bolt and the nut and/or the housing anticipate broad limitation.
As regards claim 23, reference teaches further limitation of “the bolt is threadably coupled with the nut and with the housing via buttress threads” – as shown. 
As regards claim 24, reference teaches further limitation of “the buttress threads include a load bearing flank and a non-load bearing flank, wherein the threaded connection between the bolt and the nut is loaded on the load bearing flanks, and wherein the threaded connection between the bolt and the housing is loaded on the non-load bearing flanks” – in view of the written description, one of ordinary skill in the art would recognize both flanks of the prior art bolt 14 become loaded (in positioning as shown in Fig 6), thereby anticipating broadly-recited limitation. 
As regards claim 25, reference teaches further limitation of “the bolt has a bearing engagement surface thereon or coupled therewith” – its interior surface, “the method comprising positioning the bearing engagement surface relative to an opposing bearing engagement surface” – as disclosed with respect to the bearing surface of 12.  
As regards claim 26, reference teaches limitations for a “threaded installation, the threaded installation comprising: a nut, a bolt, and a housing, the housing including a threaded hole; a first threaded connection, wherein the bolt is threadably coupled with the nut; and a second threaded connection, wherein the bolt is threadably coupled with the threaded hole” – as shown, described and otherwise pointed out in greater detail herein above, “wherein the bolt has asymmetric threading, including a first flank having a first flank angle and a second flank having a second flank angle wherein the first flank angle is smaller than the second flank angle” – as shown, “and wherein the second flank carries bearing load on the bolt, and wherein the first flank carries positioning load on the bolt” – arrangement as shown in Fig 6 anticipates broad limitation wherein description of ‘bearing load’ and/or ‘positioning load’ does not patentably distinguish from loads inherent to positioning as illustrated Fig 6.
As regards claim 38 reference teaches limitations for a “method of maintaining a position of a bolt within a threaded installation, the method comprising : threadably coupling a bolt with a threaded hole of a housing, threadably coupling a nut with the bolt, forming a threaded installation; wherein the bolt has asymmetric threading, including a first flank having a first flank angle and a second flank having a second flank angle, and wherein the first flank angle is smaller than the second flank angle; and carrying bearing load on the bolt on the second flank, and carrying positioning load on the bolt on the first flank” – as shown, described and otherwise wherein individual limitations are addressed herein above in grater detail. 

Allowable Subject Matter
Claims 3, 6-8, 15, 16, 19, 22, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,123,772 discloses similar arrangement as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677